              Case 2:19-cv-01488-MJP Document 35 Filed 07/31/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          SCOTT KINGSTON,                                 CASE NO. C19-1488 MJP

11                                 Plaintiff,               ORDER RE: DEFENDANT’S
                                                            PRIVILEGE LOG
12                  v.

13          INTERNATIONAL BUSINESS
            MACHINES CORPORATION,
14
                                   Defendant.
15

16
            The parties filed a unified LCR 37 joint submission regarding certain disputed discovery
17
     issues. Dkt. Nos. 31, 32, 33. The Court issued an order on some of the issues raised, but
18
     reserved a ruling on Plaintiff’s challenge to Defendant’s privilege log pending an in camera
19
     review of the documents involved in the portions of the privilege log which Plaintiff challenged.
20
     Dkt. No. 34.
21
            The Court is aware that Plaintiff’s request regarding Defendant’s privilege log was for an
22
     order directing IBM to amend the log entries with information sufficient to evaluate whether the
23
     attorney-client privilege was being properly invoked. Dkt. No. 31, Joint LCR 37 Submission, 8-
24


     ORDER RE: DEFENDANT’S PRIVILEGE LOG - 1
               Case 2:19-cv-01488-MJP Document 35 Filed 07/31/20 Page 2 of 3



 1   9. Having reviewed the documents for the challenged entries, the Court feels it is in the interest

 2   of judicial economy to simply rule on which documents do not qualify for invocation of the

 3   privilege and hopefully in the process lay the groundwork for the proper creation of such logs in

 4   the future.

 5           IT IS ORDERED that Defendant will produce, pursuant to Plaintiff’s Requests for

 6   Production, documents represented by the following entry numbers in its privilege log (Dkt. No.

 7   32, Decl. of Williams, Exh. 1): Nos. 23, 27, 36, 44, and 49.

 8                                                    Discussion

 9           “The attorney-client privilege protects confidential disclosures made by a
             client to an attorney in order to obtain legal advice, . . . as well as an
10           attorney's advice in response to such disclosures." In re Grand Jury
             Investigation (Corporation), 974 F.2d 1068, 1070 (9th Cir. 1992)
11
             (quotations and citation omitted). The attorney-client privilege applies to
12           communications between lawyers and their clients when the lawyers act
             in a counseling and planning role, as well as when lawyers represent their
13           clients in litigation.

14   United States v. Chen, 99 F.3d 1495, 1501 (9th Cir. 1996). A thorough review of all the
15   documents which have been ordered produced by Defendant despite its claim of “attorney-client
16   privilege” reveals that none of them reference a request to obtain legal advice.
17           The mere fact that an attorney is included in the list of recipients is insufficient to invoke
18   the privilege. “That a person is a lawyer does not, ipso facto, make all communications with that
19   person privileged. The privilege applies only when legal advice is sought ‘from a professional
20   legal advisor in his capacity as such.’" Id. (citation omitted).
21           One of the withheld documents (which Defendant may continue to withhold) specifically
22   requests “the legal perspectives” on a proposed strategy by the company, while the others (notes
23

24


     ORDER RE: DEFENDANT’S PRIVILEGE LOG - 2
               Case 2:19-cv-01488-MJP Document 35 Filed 07/31/20 Page 3 of 3



 1   of meetings) reference comments made by or questions posed to a person identified as in-house

 2   counsel for IBM. The attorney-client privilege is properly claimed in these instances.

 3          Going forward, the Court recommends that privilege log entries invoking the attorney-

 4   client privilege specifically reference the fact that the document is one in which legal advice is

 5   sought or given. If the party cannot in good faith make that representation, the document should

 6   not be withheld on that basis. Greater adherence to this foundational element of the attorney-

 7   client privilege will save the parties and the Court considerable time.

 8

 9          The clerk is ordered to provide copies of this order to all counsel.

10          Dated July 31, 2020.

11

12
                                           A
                                           Marsha J. Pechman
                                           United States Senior District Judge
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER RE: DEFENDANT’S PRIVILEGE LOG - 3
